Citation Nr: 1043723	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES
1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for multiple joint 
arthritis, to include the spine, hips, knees, and shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to November 
1954 and from February 1955 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the above-
referenced RO.  In April 2010, the Veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.

The Veteran has submitted a VA examination report since the 
issuance of the supplemental statement of the case (SSOC) in 
February 2010.  Although no waiver was submitted in conjunction 
with this report, the evidence contained therein is duplicative 
of evidence that was previously considered by the RO.  Moreover, 
the Board's decision herein to grant the Veteran's PTSD claim is 
based, in part, on the fact that the VA medical opinion supports 
earlier medical opinions of record.  As such, the Veteran will 
not be prejudiced by the Board proceeding to a decision on his 
claim.  38 C.F.R. § 20.1304(c) (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left hip 
disorder and multiple joint arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in approximate balance as to whether 
there is a causal relationship between the Veteran's active 
service and his diagnosed PTSD.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred 
as a consequence of active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010); 75 Fed. Reg. 39,843-852 (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist a claimant in substantiating a claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).  

The VCAA applies in the instant case.  However, as the decision 
below constitutes a full grant of the benefits sought in the 
present appeal with regard to the Veteran's claim for service 
connection for PTSD, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does not 
prohibit consideration of this matter on the merits.  




II.  Pertinent Statutes and Regulations 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The 
Court of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the DSM-IV.  
Cohen, supra.  According to the current criteria, a diagnosis of 
PTSD requires exposure to a traumatic event, or stressor.  A 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or others, 
and the person's response involved intense fear, helplessness, or 
horror.  The sufficiency of a stressor is a medical 
determination, and the occurrence of a claimed stressor is an 
adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. §§ 1154(b); 38 
C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-
combat veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A medical 
opinion diagnosing PTSD does not suffice to verify the occurrence 
of the claimed in-service stressors.  Cohen v. Brown, supra, at 
142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The VA regulation at 38 C.F.R. 3.304(f) has recently been amended 
in order to liberalize the requirement of verification or 
corroboration of a veteran's claimed in-service stressor events 
in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. 
Reg. 39,843-852 (July 13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. 
§ 3.304(f)(3) relaxes the evidentiary standard for establishing 
in-service stressors in claims for PTSD.  This revision adds to 
the types of PTSD claims that VA will accept through credible lay 
testimony alone as being sufficient to establish occurrence of an 
in-service stressor without undertaking other development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity" and provided that the claimed 
stressor(s) is(are) consistent with the places, types, and 
circumstances of the Veteran's service.  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  The amendment to the regulation is effective, in 
pertinent part, for all claims pending at the Board on July 13, 
2010.  


III.  Factual Background and Analysis

Here, the Veteran asserts that service connection is warranted 
for PTSD because of traumatic experiences during his service in 
Korea.  In support of this contention, and included in the claims 
folder, are his statements and service personnel records 
reflecting that he arrived in Inchon, Korea in June 1953.  
Additional service personnel records indicate that, he 
participated in the Korea Summer-Fall 1953 battle/campaign from 
June 23, 1953 to July 27, 1953.  The service personnel records 
also show that the Veteran's military occupation specialty was 
construction specialist and that he was awarded the Korean 
Service Medal.  

In various statements and testimony submitted with his claim, the 
Veteran identified the primary events that he considers to be the 
precipitating causes of his PTSD.  Specifically, he has described 
being subjected to bombing upon his arrival in Inchon Korea.  
Several days later his squad went out to do road repair and had 
to seek shelter from overhead artillery fire during a rainstorm.  
He stated that while taking cover under a cliff, the heavy rains 
washed the bodies of numerous Korean soldiers, from previous 
heavy fighting, down the mountainside and on to the Veteran.  The 
Veteran also witnessed one of the members of his platoon, 
identified as H.G., drive over a cliff in a jeep accident.  He 
stated that as a combat engineer, his duties sometimes involved 
digging in hazardous areas with undetonated land mines, repairing 
roads and bridges in combat zones, and night maneuvers.  He 
reported that there was constant artillery fire overhead and 
while his unit was never directly hit, they were in a constant 
state of readiness in case of attack.  He also elaborated upon 
these incidents at an April 2010 Travel Board hearing.  

The record also contains evidence favorable to the claim in the 
form of a December 2004 VA psychiatric consultation in which the 
examiner concluded that the Veteran endorsed symptoms consistent 
with a diagnosis of PTSD.  A subsequent January 2005 VA 
psychological evaluation reflects a continuing diagnosis of PTSD.  
At that time, the Veteran reported experiencing significant 
combat-related trauma while in Korea.  

The remaining evidence includes VA treatment records dated from 
2005 to 2010 for continued evaluation relating to the Veteran's 
PTSD.  In September 2010, the Veteran was referred for VA 
examination.  On this occasion, he reported that he was in Korea 
for 15-16 months and was subjected to bombings the day of his 
arrival.  He also related the incidents of seeing numerous dead 
bodies during a rainstorm and watching a fellow soldier drive 
over a cliff.  The examiner diagnosed PTSD based on the Veteran's 
exposure to traumatic events during his tour in Korea and his 
fear of hostile military or terrorist activity.  The examiner 
noted multiple disabling symptoms, including reexperiencing, 
avoidance, and hyperarousal symptoms.  Therefore, the Board finds 
that there is competent medical evidence of record supporting a 
current diagnosis of PTSD.  

Also of record is a February 2009 VA memorandum, which determined 
that information required to verify the stressful events 
described by the Veteran was insufficient to submit a request to 
the US Army Joint Service Records Research Center (JSRRC) to 
perform research.  It was noted that there was no listing in the 
Combat Area Casualty File for a casualty by the name of H.G. 
during the Korean War.  In addition, the other events reported by 
the Veteran were considered anecdotal in nature and 
unreasearchable.

That notwithstanding, the Board finds that referral to military 
records sources for further corroboration of the Veteran's in-
service stressors is not necessary because, as previously stated 
herein, the regulatory changes which became effective on July 13, 
2010 state that the Veteran's lay testimony alone is sufficient 
to establish the occurrence of a claimed in-service stressor(s) 
if that stressor(s) is(are) related to the Veteran's fear of 
hostile military or terrorist activity and provided that the 
claimed stressor(s) is(are) consistent with the places, types, 
and circumstances of the Veteran's service.  The Board finds that 
the Veteran's in-service stressors are consistent with the 
circumstances of his active duty in Korea-as is illustrated in 
his service personnel records.  Of particular significance to the 
Board in this matter is the fact that service personnel records 
confirm his participation in the battle/campaign of Korea Summer-
Fall from June 23, 1953 to July 27, 1953.  

Although the Veteran did not engage in combat action, his 
stressors are reasonably related to his fear of hostile military 
activity, and his statements are consistent with the information 
available about his period of service in Korea.  Therefore, in 
accordance with the regulatory changes made to 38 C.F.R. 
§ 3.304(f)(3), effective July 13, 2010, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  

The weight of credible medical evidence shows that he has been 
diagnosed with PTSD related to the events in Korea as reported to 
VA examiners and adjudicators.  Specifically, the September 2010 
VA medical opinion reflects that the diagnosis of PTSD was based, 
at least in part, on the Veteran's fear of constant artillery 
fire and seeing dead bodies.  Thus, medical evidence of record 
links the Veteran's diagnosed PTSD to his now-conceded in-service 
stressors.  

Resolving all reasonable doubt in his favor, there is sufficient 
evidence showing that the Veteran has a current diagnosis of PTSD 
that is associated with his now conceded in-service stressors 
pertaining to his fear of hostile military activity.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for a left hip disability 
and multiple joint arthritis that he claims had their onset 
during service.  

However, service treatment records (STRs) fail to reveal any 
significant symptomatology involving the left hip and there is no 
competent evidence which shows that he had arthritis in any joint 
while in service or within a year after service.  

In fact, the Veteran's post-service treatment records show a 
series of work-related back injuries beginning in 1959 when he 
was treated for back pain after lifting a sack of concrete.  
Radiological findings showed a normal lumbar spine.  In 1960, he 
was treated for low back pain after lifting a heavy rock.  
Several years later a 1964 X-ray report, showed findings of 
slight scoliosis, Schmorl nodes and slight straightening of the 
lumbar spine usually associated with muscle spasm.  In 1969, the 
Veteran was hospitalized for low back pain of three days 
duration.  At that time he gave a history of back injury in 1953 
shoveling rocks into a rock crusher.  During a second period of 
hospitalization in 1971, the Veteran gave a history of back 
injury sustained after falling 15 feet from a ladder in October 
1969.  During a third period of hospitalization in 1975, the 
Veteran was treated for progressively worsening low back pain 
since falling in November 1974.  

Review of the record also indicates that VA has not afforded the 
Veteran appropriate examination with medical opinion rendered as 
to whether he currently has a left hip disorder or arthritis 
involving multiple joints and, if so, their etiology.  Moreover, 
the Veteran's history of active service as a construction 
engineer raises significant medical questions regarding the onset 
of any disability.  Accordingly, a definitive medical opinion is 
needed.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such opinion 
should discuss the impact, if any, that the Veteran's multiple 
post-service injuries have had on any current left hip or 
multiple joint arthritis.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue to the Veteran a Veterans Claims 
Assistance Act of 2000 notice letter 
pertaining to his claims for service 
connection for a left hip disorder and 
multiple joint arthritis.  

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his claimed disabilities, and to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  

Document any attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  All such 
available records should be associated with 
the claims folder.  See 38 U.S.C.A. 
§ 5103A(b).

3.  The Veteran should then undergo a VA 
orthopedic examination to determine the 
nature, extent and etiology of any left hip 
disorder of multiple joint arthritis 
currently present.  The claims folder must 
be made available to the examiner(s) for 
review of the case, and the examination 
report(s) should include discussion of the 
Veteran's documented medical history and 
assertions.  A notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and progression 
of relevant symptoms.  All tests indicated, 
to include but not necessarily limited to 
radiologic studies, are to be conducted at 
this time, and all findings should be 
reported in detail.  The examiner should 
indicate whether any degenerative changes 
shown on X-ray support a diagnosis of 
arthritis in any joint.  

For any left hip disorder diagnosed on 
examination, and for each diagnosis of 
arthritis in any joint, the examiner should 
provide an opinion addressing whether it is 
more likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 50/50 
probability), or unlikely (i.e., a 
probability of less than 50 percent), that 
such disorder had its clinical onset in 
service or is otherwise related to active 
duty (including the in-service treatment 
for right leg bruise in 1953).  If any 
currently diagnosed disability cannot be 
regarded as having had its onset during 
active service, the examiner should 
explicitly indicate so.  

In answering this question, the examiner 
should address the Veteran's post-service 
injuries (between 1959 and 1974) and 
discuss the impact, if any, of these 
injuries on his current disabilities.  

The examiner must provide a complete 
rationale underlying any conclusions drawn 
or opinions expressed.  

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative an appropriate 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


